DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Barry Choobin on 09/28/2021

Claims
In the application, Claims 1 and 14 have been amended to overcome the prior art issues as follows:
Regarding Claim 1, line 7, the existing language:
“and provides a guided upward movement of the lid relative to the seat, the cage”
Has been amended to:
-- and provides a guided upward movement for an entirety of the lid relative to the seat, the cage -- 
Regarding Claim 14, line 13, the existing language:
“provides a guided upward movement of the lid relative to the seat,”
Has been amended to:
-- provides a guided upward movement for an entirety of the lid relative to the seat, -- 

Allowable Subject Matter
Claims 1, 11, 14, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an air vent assembly sensing as recited in Claim 1 specifically:
the structural and operative relationship between the cage configured around the lid and the seat, the cage limits sideward movement of the lid and provides guided upward movement of the entirety of the lid relative to the seat, wherein the lid when held against the slanted top of the cage is inclined at an angle that is equal to the angle of the slanted top of the cage.
The art of record fails to render obvious the claimed combination of an air vent cover for a vent in a ceiling of a dwelling unit, as recited in Claim 11 specifically:
the structural and operative relationship between the panel configured to cover the vent connected to the duct or pipe of the ventilation system in the ceiling of the dwelling unit, and the one or more air vent assemblies that fit into respective apertures in the panel, each air vent comprising the base member, the upstanding hollow cylinder, the pair of cross splines, and the lid. 
The art of record fails to render obvious the claimed combination of an air vent assembly sensing as recited in Claim 14 specifically:
the structural and operative relationship between the cage and the wall dividing the cage into the upper chamber and the lower chamber, wherein the upper chamber limits the sideward movement of the lid and provided guided upward movement for the entirety of the lid relative to the seat, wherein the lid when held against the slanted top is inclined at an angle that is equal to the angle of the slanted top of the upper chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 08/23/2021, have been fully considered and are persuasive in light of the Examiner’s Amendment.  The rejections of the claims have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclose and is provided in the Notice of References cited.
Waltz (U.S. Patent No. 5,662,522) teaches (Figure 2):
An air vent assembly (40) comprising: a seat (the top edge of 42 surrounding 46) having a passage (54; 46 is the top opening in 42 which allows air to flow from 54 to the exterior atmosphere, as illustrated by air flow arrows in Figure 2) for air (86/88); a lid (82) of a size (as illustrated in Figure 2, the size of 82 is commensurate with the size of the opening 46 in order to block the air flow through 54 in the closed position) commensurate with a size (the size of the opening 46, as illustrated in Figure 2) of the seat (the top edge of 42 surrounding 46), the lid (82) is configured to be placed on (as illustrated by the solid lines of 82 in Figure 2) the seat (the top edge of 42 surrounding 46) blocking the passage (54; 46 is the top opening in 42 which allows air to flow from 54 to the exterior atmosphere, as illustrated by air flow arrows in Figure 2); and a cage (cage formed by 70 and 128, as illustrated in Figure 2) configured around (as illustrated in Figure 2, 70/128 is configured around 82 and 46) the lid (82) and the seat (the top edge of 42 surrounding 46), the cage having an upstanding 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/D. T./
Examiner, Art Unit 3762
09/28/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746